                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF FLORIDA

                   Case No. 19-22831-Civ-WILLIAMS/TORRES


WESTCHESTER GENERAL HOSPITAL, INC.,

            Plaintiff,

v.

EVANSTON INSURANCE COMPANY,

            Defendants.
______________________________________/

               ORDER ON PLAINTIFF’S MOTION TO STRIKE

      This matter is before the Court on Westchester General Hospital, Inc.’s

(“Plaintiff”) motion to strike Evanston Insurance Company’s (“Defendant”)

affirmative defenses.    [D.E. 24].   Defendant responded to Plaintiff’s motion on

September 23, 2019 [D.E. 26] to which Plaintiff replied on September 27, 2019.

[D.E. 27]. Therefore, Plaintiff’s motion is now ripe for disposition. After careful

consideration of the motion, response, reply, relevant authorities, and for the

reasons discussed below, Plaintiff’s motion to strike is GRANTED.




                                          1
                                     I.       BACKGROUND

       Plaintiff filed this action in Florida state court and Defendant removed it on

July 10, 2019. [D.E. 1]. This action relates to an incident that occurred in 2018

where Jane Doe was a mental health patient at Plaintiff’s facility. Jane Doe alleges

that one of Plaintiff’s employees injured her and that that Plaintiff was negligent

for failing to investigate, train, supervise, and/or adequately staff its mental health

department.

       Defendant issued Plaintiff an insurance policy with effective dates of May 23,

2018 to May 23, 2019. The policy contains several coverage parts, including general

liability   insurance     coverage    and     professional   liability   insurance   coverage.

Defendant also issued an umbrella liability policy to Plaintiff, providing excess

indemnity. When Jane Doe filed suit in state court, Plaintiff notified Defendant of

the underlying litigation. On April 2, 2019, Defendant issued a reservation of rights

letter to Plaintiff, stating that Defendant would provide a defense to Plaintiff under

one of the insurance policies.            Defendant clarified, however, that it would not

indemnify Plaintiff for any damages that may be awarded. Plaintiff then filed this

declaratory action pursuant to the insurance policies and demands that Defendant

indemnify Plaintiff for any damages incurred in the underlying litigation.

                    II.      APPLICABLE PRINCIPLES AND LAW

       A party may move to strike pursuant to Rule 12(f) of the Federal Rules “an

insufficient defense or any redundant, immaterial, impertinent, or scandalous

matter.” Fed. R. Civ. P. 12(f). “An affirmative defense is one that admits to the


                                                 2
complaint, but avoids liability, wholly or partly, by new allegations of excuse,

justification or other negating matter.” Royal Palm Sav. Ass’n v. Pine Trace Corp.,

716 F. Supp. 1416, 1420 (M.D. Fla. 1989) (quoting Fla. East Coast Railway Co. v.

Peters, 72 Fla. 311, 73 So. 151 (Fla. 1916)).        Thus, affirmative defenses are

pleadings, and as a result, must comply with all the same pleading requirements

applicable to complaints. See Home Management Solutions, Inc. v. Prescient, Inc.,

2007 WL 2412834, at *1 (S.D. Fla. Aug. 27, 2007). Affirmative defenses must also

follow the general pleading standard of Fed. R. Civ. P. 8(a), which requires a “short

and plain statement” of the asserted defense. See Morrison v. Executive Aircraft

Refinishing, Inc., 434 F. Supp. 2d 1314, 1318 (S.D. Fla. 2005). A defendant must

admit the essential facts of the complaint and bring forth other facts in justification

or avoidance to establish an affirmative defense. See id.

      “The striking of an affirmative defense is a ‘drastic remedy’ generally

disfavored by courts.” Katz v. Chevaldina, 2013 WL 2147156, at *2 (S.D. Fla. May

15, 2013) (citations omitted); see also Blount v. Blue Cross & Blue Shield of Florida,

Inc., 2011 WL 672450, at *1 (M.D. Fla. Feb. 17, 2011) (“Striking a defense . . . is

disfavored by the courts.”); Pandora Jewelers 1995, Inc. v. Pandora Jewelry, LLC,

2010 WL 5393265, at *1 (S.D. Fla. Dec. 21, 2010) (“Motions to strike are generally

disfavored and are usually denied unless the allegations have no possible relation to

the controversy and may cause prejudice to one of the parties”) (internal quotations

omitted) (quoting another source).




                                          3
       But, a “defendant must allege some additional facts supporting the

affirmative defense.” Cano v. South Florida Donuts, Inc., 2010 WL 326052, at *1

(S.D. Fla. Jan. 21, 2010). Affirmative defenses will be stricken if they fail to recite

more than bare-bones conclusory allegations. See Merrill Lynch Bus. Fin. Serv. v.

Performance Mach. Sys., 2005 WL 975773, at *11 (S.D. Fla. March 4, 2005) (citing

Microsoft Corp. v. Jesse=s Computers & Repair, Inc., 211 F.R.D. 681, 684 (M.D. Fla.

2002)). “An affirmative defense may also be stricken as insufficient if: ‘(1) on the

face of the pleadings, it is patently frivolous, or (2) it is clearly invalid as a matter of

law.”’ Katz, 2013 WL 2147156, at *1 (citing Blount v. Blue Cross and Blue Shield of

Fla., Inc., 2011 WL 672450 (M.D. Fla. Feb.17, 2011)).

       “Furthermore, a court must not tolerate shotgun pleading of affirmative

defenses, and should strike vague and ambiguous defenses which do not respond to

any particular count, allegation or legal basis of a complaint.” Morrison v. Exec.

Aircraft Refinishing, Inc., 434 F. Supp. 2d 1314, 1318 (S.D. Fla. 2005).                An

affirmative defense should only be stricken with prejudice when it is insufficient as

a matter of law.      See Kaiser Aluminum & Chemical Sales, Inc. v. Avondale

Shipyards, Inc., 677 F.2d 1045, 1057 (5th Cir. 1982) (citing Anchor Hocking Corp. v.

Jacksonville Elec. Auth., 419 F. Supp. 992, 1000 (M.D. Fla. 1976)).             Otherwise,

district courts may strike the technically deficient affirmative defense without

prejudice and grant the defendant leave to amend the defense. Microsoft Corp., 211

F.R.D. at 684.




                                             4
                                   III.   ANALYSIS

      Plaintiff’s motion seeks to strike all six of Defendant’s affirmative defenses

because they are mere denials. Plaintiff claims that an affirmative defense – by

definition – is a defense that admits the facts of a complaint and sets forth other

facts in justification or avoidance. Plaintiff argues that the affirmative defenses in

this case fail to meet that threshold and that they should be stricken as a result.

Plaintiff also contends that the affirmative defenses fail for an entirely separate

reason because they lack any factual support to meet the requirements of Rule 8.

Plaintiff suggests, for example, that each defense sets forth nothing more than legal

conclusions or generic references to legal doctrines such as waiver, laches, and

estoppel. While some of the defenses reference the underlying insurance policies,

Plaintiff maintains that they are defective because Defendant fails to specify what

terms, limitations, conditions, or exclusions apply in this case. Because Defendant’s

single-sentence defenses are conclusory and lack any factual support, Plaintiff

concludes that the motion to strike must be granted.

      Plaintiff’s motion is well taken because the affirmative defenses in this case

fail to comply with Fed. R. Civ. P. 8. “Courts have developed two schools of thought

regarding the pleading standard required for affirmative defenses, and the Eleventh

Circuit has not yet resolved the split in opinion.” Ramnarine v. CP RE Holdco

2009-1, LLC, 2013 WL 1788503, at *1 (S.D. Fla. Apr. 26, 2013). In fact, no United

States Court of Appeals has decided the question on whether the plausibility

standard enunciated in Twombly and Iqbal applies to affirmative defenses “and the


                                          5
district courts that have considered it do not agree on an answer.” Owen v. Am.

Shipyard Co., LLC, 2016 WL 1465348, at *1 (D.R.I. Apr. 14, 2016) (citing Stephen

Mayer, Note, An Implausible Standard for Affirmative Defenses, 112 Mich. L. Rev.

275, 276 (2013) (“More than one hundred federal cases have contemplated whether

the plausibility standard outlined in [Twombly and Iqbal] applies to affirmative

defenses, yet the districts remain divided, and no court of appeals has yet addressed

the issue.”); Justin Rand, Tightening Twiqbal: Why Plausibility Must Be Confined to

the Complaint, 9 Fed. Cts. L. Rev. 79 (2016)).

      On one hand, many courts have held that affirmative defenses are subject to

the heightened pleading standard set forth in the Supreme Court cases of Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555–56 (2007) and Ashcroft v. Iqbal, 556

U.S. 662 (2009).    See also Home Mgmt. Sols., Inc., 2007 WL 2412834, at *2

(“Affirmative defenses, however, are subject to the general pleading requirements of

Rule 8(a) and will be stricken if they fail to recite more than bare-bones conclusory

allegations.”) (citing Merrill Lynch Bus. Fin. Serv., 2005 WL 975773, at *11) (citing

Microsoft Corp., 211 F.R.D. at 684); see also Torres v. TPUSA, Inc., 2009 WL 764466

(M.D. Fla. Mar. 19, 2009) (affirmative defense stating that plaintiff fails to state a

claim upon which relief can be granted provides no basis on which the court can

determine a plausible basis for this defense); see also Holtzman v. B/E Aerospace,

Inc., 2008 U.S. Dist. LEXIS 42630, at *6 (S.D. Fla. May 28, 2008) (“While

Defendants need not provide detailed factual allegations, they must provide more

than bare-bones conclusions.     Plaintiff should not be left to discover the bare


                                          6
minimum facts constituting a defense until discovery”); see also Home Mgmt.

Solutions, Inc. 2007 WL 2412834, at *3 (S.D. Fla. Aug. 21, 2007) (“Without some

factual allegation in the affirmative defense, it is hard to see how a defendant could

satisfy the requirement of providing not only ‘fair notice’ of the nature of the

defense, but also ‘grounds' on which the defense rests.”) (brackets omitted) (quoting

Twombly, 550 U.S. at 556 n.3).

      On the other hand, some courts have held that the heightened pleading

standard described in Twombly and Iqbal only applies to the allegations in

complaints – not affirmative defenses. See, e.g., Gonzalez v. Midland Credit Mgmt.,

Inc., 2013 WL 5970721, at *3 (M.D. Fla. Nov. 8, 2013); Floyd v. SunTrust Banks,

Inc., 2011 WL 2441744 (N.D. Ga. June 13, 2011); Jackson v. City of Centreville, 269

F.R.D. 661 (N.D. Ala. 2010); Romero v. S. Waste Sys., LLC, 619 F. Supp. 2d 1356,

1358 (S.D. Fla. 2009); Sparta Ins. Co. v. Colareta, 2013 WL 5588140, at *3 (S.D. Fla.

Oct. 10, 2013); Blanc v. Safetouch, Inc., 2008 WL 4059786, at *1 (M.D. Fla. Aug. 27,

2008). The basis for these decisions stem from the differences between Rule 8(a) –

which apply to the pleading of claims – and Rules 8(b) and (c) which apply to

affirmative defenses.

      In debating whether Twombly and Iqbal apply to affirmative defenses, many

parties rely on the language in Rules 8(a) and 8(b). Rule 8(a) requires “a short and

plain statement of the claim showing that the pleader is entitled to relief,” whereas

Rule 8(b) requires that a party “state in short and plain terms its defenses to each

claim asserted against it.” Fed. R. Civ. P. 8(a) and (b) (emphasis added). Some


                                          7
parties have speculated that Rule 8(a) requires a party to “show” an entitlement to

relief whereas Rule 8(b) merely requires a party to “state” an affirmative defense.

See Moore v. R. Craig Hemphill & Assocs., 2014 WL 2527162 (M.D. Fla. May 6,

2014) (“Whereas [Rule 8’s] pleading provision uses, ‘showing,’ its response and

affirmative-defense provisions use, ‘state,’ and Iqbal’s and Twombly’s analyses

relied on ‘showing’”); see also Laferte, 2017 WL 2537259, at *2 (S.D. Fla. June 12,

2017) (“The difference in language between Rules 8(a) and Rule 8(b) is subtle but

significant.”); Owen, 2016 WL 1465348, at *2 (“Applying different pleading

standards recognizes the differences between these words; ‘showing’ requires some

factual underpinnings to plead a plausible claim, while ‘stating’ contemplates that

defendants can plead their defenses in a more cursory fashion.”); Ramnarine, 2013

WL 1788503 at *3 (explaining that “the difference in the language between Rule

8(a) and Rules 8(b) and (c) requires a different pleading standard for claims and

defenses”); Smith v. Wal-Mart Stores, Inc., 2012 WL 2377840, at *2 (N.D. Fla. June

25, 2012) (noting that the Supreme Court in Twombly and Iqbal relied on the

specific language of Rule 8(a), and finding that the plausibility requirement

contained therein was inapplicable); Floyd, 2011 WL 2441744 at *7 (“In adopting

the plausibility standard, the Supreme Court relied heavily on the rule language

purporting to require a ‘showing’ of entitlement to relief.”) (citation omitted).

      The Court is persuaded – by three considerations – that both complaints and

affirmative defenses are subject to Twombly and Iqbal. First, Iqbal’s extension of

the Twombly pleading standard was premised on Twombly’s holding that the


                                            8
purpose of Rule 8 – in general – was to give parties notice of the basis for the claims

being sought. Importantly, the Supreme Court discussed Rule 8 at large and never

limited its holding solely to complaints. Plaintiff’s reliance on a subtle difference in

wording (i.e. “show” and “state”) between Rule 8(a) and 8(b) is unpersuasive because

the purpose of pleading sufficient facts is to give fair notice to the opposing party

that there is a plausible and factual basis for the assertion and not to suggest that it

might simply apply to the case.       This was the foundation for the decisions in

Twombly and Iqbal and it applies equally to complaints and affirmative defenses.

      Second, “it neither makes sense nor is it fair to require a plaintiff to provide

defendant with enough notice that there is a plausible, factual basis for . . . [his]

claim under one pleading standard and then permit the defendant [or counter-

defendant] under another pleading standard simply to suggest that some defense

may possibly apply in the case.” Castillo v. Roche Labs. Inc., 2010 WL 3027726, at

*2 (S.D. Fla. Aug. 2, 2010) (quoting Palmer v. Oakland Farms, Inc., 2010 WL

2605179, at *4 (W.D. Va. June 24, 2010)).          And third, “when defendants are

permitted to make “[b]oilerplate defenses,” they “clutter [the] docket; they create

unnecessary work, and in an abundance of caution require significant unnecessary

discovery.” Castillo, 2010 WL 3027726, at *3 (citation and internal quotation marks

omitted).

      When coupling the three considerations discussed above with the fact that a

majority of courts have agreed with this position, we hold that there is no separate

standard for complaints and affirmative defenses in connection with Rule 8. See,


                                           9
e.g., Barnes v. AT & T Pension Ben. Plan-Nonbargained Program, 718 F. Supp. 2d

1167, 1171–72 (N.D. Cal. 2010) (“While neither the Ninth Circuit nor any other

Circuit Courts of Appeals has ruled on this issue, the vast majority of courts

presented with the issue have extended Twombly’s heightened pleading standard to

affirmative defenses.”) (citing CTF Dev., *1172 Inc. v. Penta Hospitality, LLC, 2009

WL 3517617, at *7–8 (N.D. Cal. Oct. 26, 2009) (“Under the Iqbal standard, the

burden is on the defendant to proffer sufficient facts and law to support an

affirmative defense”); see also Hayne v. Green Ford Sales, Inc., 263 F.R.D. 647, 650

n.15 (D. Kan. 2009) (citing nine cases applying Twombly and Iqbal to the pleading

of affirmative defenses)).

      Having established that Twombly applies to affirmative defenses, the

defenses in this case are inadequate to meet the requirements of Rule 8. The first

and second affirmative defenses assert, for instance, that Plaintiff’s claims are

barred under the “terms, limitations, conditions, and exclusions,” of insurance

policies. [D.E. 20]. But, Defendant fails to articulate with any specificity how the

insurance policies bar Plaintiff’s recovery.    And even if the necessary factual

support was included, Defendant fails to explain how the first and second defenses

are affirmative defenses.

      By definition, “an affirmative defense is something that, if proven, will reduce

or eliminate a plaintiff’s recovery even if the plaintiff established a prima facie

case.” F.D.I.C. v. Stovall, 2014 WL 8251465, at *2 (N.D. Ga. Oct. 2, 2014). “For

example, responding that plaintiff’s complaint fails to state a claim upon which


                                         10
relief may be granted—the standard for dismissal under Rule 12(b)(6)—or that

defendants did not owe plaintiff a duty does not raise an affirmative defense.”

F.D.I.C. v. Stovall, 2014 WL 8251465, at *2 (N.D. Ga. Oct. 2, 2014) (citing In re

Rawson Food Serv., Inc., 846 F.2d 1343, 1349 (11th Cir. 2010) (“A defense which

points out a defect in the plaintiff’s prima facie case is not an affirmative defense.”)).

As the Sixth Circuit explained in Ford Motor Co. v. Transport Indemnity Co., an

affirmative defense presents an extraneous reason that helps a defendant avoid

liability:

       An affirmative defense raises matters extraneous to the plaintiff’s
       prima facie case; as such, they are derived from the common law plea
       of ‘confession and avoidance.’ On the other hand, some defenses
       negate an element of the plaintiff’s prima facie case; these defenses are
       excluded from the definition of affirmative defense in Fed. R. Civ. P.
       8(c).

795 F.2d 538, 546 (6th Cir. 1986) (internal citations omitted).

       Here, the first and second affirmative defenses fail to negate any portion of

Plaintiff’s allegations. Defendant merely claims that the insurance policies bar any

possible recovery. This means that the defenses do not admit the allegations set

forth in the complaint nor do they follow that admission with a reason for a

reduction or elimination of damages. Therefore, the first and second affirmative

defenses fail because they violate Rule 8 and fail to meet the definition of an

affirmative defense.

       As for the remaining affirmative defenses, they are equally defective for

failing to comply with Rule 8. The defenses state that Plaintiff’s claims are barred

under the doctrines of laches, waiver, and estoppel. But, each defense is only one
                                           11
sentence long and fails to describe how any of the doctrines apply to the facts of this

case. Indeed, the defenses lack any factual support and fail to explain or give notice

to Plaintiff as to how any of them might apply. This alone renders them defective

as a matter of law. See Perlman v. Wells Fargo Bank, N.A., 2014 WL 4449602, at *2

(S.D. Fla. Sept. 10, 2014) (striking affirmative defense that “state legal doctrines or

terms, but neither state how or why such defenses might apply to Plaintiff's claims,

nor state facts in support of their application.”); Certain Interested Underwriters at

Lloyd's, London v. AXA Equitable Life Ins. Co., 2013 WL 3892956, at *4 (S.D. Fla.

July 26, 2013) (striking an affirmative defense because “it is inappropriate for [the

defendant] to place the burden on [the plaintiffs] and on the Court to sift through

‘pages of allegations to determine which [the defendant] might have intended to

form the basis of each of its defenses.”). Accordingly, Plaintiff’s motion to strike is

GRANTED.

                                 IV.    CONCLUSION

      For the foregoing reasons, it is hereby ORDERED AND ADJUDGED that

Plaintiff’s motion to strike [D.E. 24] is GRANTED. Any amended answer shall be

filed within fourteen (14) days from the date of this Order.

      DONE AND ORDERED in Chambers at Miami, Florida, this 25th day of

October, 2019.

                                               /s/ Edwin G. Torres
                                               EDWIN G. TORRES
                                               United States Magistrate Judge




                                          12
